In re: Bonnie Mouser applying for writs of certiorari or review.
Granted. See Order.
See also Section 36 of Article 7, La. Const.1921, and State v. Cumming, 251 La. 416, 204 So.2d 769.
S. SANFORD LEVY, Associate Justice ad hoc.
. The petition of relator in the above numbered and entitled cause having been duly considered:
It is ordered that the Honorable Edward J. Stoulig, Judge of the Twenty-Fourth Judicial District Court for the Parish of Jefferson, accept jurisdiction of the appeal in this matter.
It is further ordered that in the event the respondent judge fails to comply with the aforesaid order on or before March 6, 1970, that a writ of certiorari issue herein directing the said judge to transmit to the Supreme Court of the State of Louisiana, the record in duplicate or a certified copy of the record in duplicate in this proceeding and that the respondent judge show cause to the contrary in this Court on March 30, 1970, at 11:00 o’clock a. m.